  Case 3:11-cv-05479-PGS-LHG Document 584 Filed 04/10/19 Page 1 of 1 PageID: 10890



                          CARELLA, BYRNE, CEccHI, OLsTEIN, BR0DY                                       & AGNELL0, P.C.
                                                                  CouNsELLoRs AT LAW

                                                                                                 PETER 0 STEWART
CHARLES C. CARELLA                 JAMES T. BYERS               5 BECKER FARM ROAD                                                      RAYMOND J. LILLIE
BRENDANT BYRNE                     DONALD F. MICELI                                              FRANCIS C HAND                         WILLIAM SQuIRE
                                                               ROSELAND, N.J. 07068-1739         AVRAM S. EULE
JAN ALAN BRODY                     A. RICHARD ROSS                                                                                      STEPHEN R. DANEK
JOHN M AGNELLO                     CARL R. WOODWARD, III
                                                                 PHONE (973) 994-1700            CHRISTOPHER H. WESTRICK                DONALD A. ECKLUND
CHARLES M CARELLA                  MELISSA E. FLAX                 FAX (973) 994-1744            JAMES A. O’BRIEN III”                  MEGAN A. NATALE
JAMES E. CECCHI                    DAVID 0. GILFILLAN             www.carellabyrne.com                                                  ZACHARY S. BOWER+
                                                                                                 OF COUNSEL                             MICHAEL CROSS
                                   0. GLENNON TROUBLEFIELD
JAMES D. CECCHI (1933-1995)        BRIAN H, FENLON                                                                                      CHRISTOPHER J. BUGGY
                                                                                             CERTIFIED BY THE SUPREME COURT OF
JOHN 0 GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                                    JOHN V KELLY III
                                                                                                 NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)      CAROLINE F BARTLETT                                       **ME5ffiER NY AND MA BARS ONLY             MICHAEL A INNES


                                                                                                                                        +MEMBER FL BAR ONLY


                                                                    April 9, 2019

           VIA ECF

           The Honorable Peter G. Sheridan, U.S.D.J.
           United States District Court
           Clarkson S. Fisher Bldg. & U.S. Courthouse
           402 East State Street
           Trenton, New Jersey 08608

                       Re:         In re Effexor XR Antitrust Litigation
                                   Civ. No. 3:11 -cv-05479 (PGS)(LHG)

           Dear Judge Sheridan:

                  We are Chair of the End-Payor Class Plaintiffs’ (“EPPs”) Executive Committee in the
           above-captioned matter. I write on behalf of the EPPs and all parties in response to Your
           Honor’s March 29, 2019 Judicial Notice to Counsel to advise the Court that all parties consent to
           the appointment of a discovery Special Master.

                   Counsel are in the process of meeting and conferring in an attempt to come to a collective
           resolution on the remaining three items raised in that Notice. The parties resp,çtfully equest an
                                               advise the Court of the resolution of the remaining issues or
           each party’s respective position(s) on any issue(s) that they have not resolved.

                  We appreciate the Court’s attention to this matter. We are available should Your Honor
           or Your Honor’s staff have any questions or require anything further.

                                                              Respectfully submitted,                     Itt€ G..cLcII*o/                     da’ct’cs
                                                            CARELLA, BYRNE, CECCHI,                           5/u-            0r 44€ vawuiyiivt
                                                           OLSTEIN, BRODY & AGNELLO                           Ts                 vvr)j) /l.7
                                                                                                                                                1, 2.
                                                                 /s/ James E. Cecchi

                                                                JAMES E. CECCHI

           cc: All Counsel of Record (via ECF)
                                                                                         .,J C
